      Case 1:21-cv-04612-JMF-SDA Document 18 Filed 09/13/21 Page 1 of 2




  GEORGIA M. PESTANA                                                                    MARTHA NIMMER
  Corporation Counsel
                                  THE CITY OF NEW YORK                 Special Assistant Corporation Counsel
                                 LAW DEPARTMENT                                           Cell: (917) 499-8632
                                        100 CHURCH STREET
                                        NEW YORK, NY 10007




                                                      September 10, 2021
VIA ECF
Hon. Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re: P.B. v. New York City Dep’t of Educ., 21-cv-4612 (JMF)(SDA)

Dear Judge Furman:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia M. Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff
seeks solely attorneys!"fees, costs and expenses for legal work on an administrative hearing under
the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this
action.

       I write to respectfully request a 90-day stay of this case, including a stay of the deadline
by which Defendant must file its answer. Plaintiff consents to these requests, and has agreed to
provide billing records for this matter by September 17, 2021. This is the second request for an
extension of the time to answer and the first request for a stay. Defendant's first request for an
extension was made on June 14, 2021 and granted by Your Honor that same day.

        The requested extension would provide Defendant with sufficient time to review the
billing records (once provided) with the administrative record, and obtain settlement authority
from the New York City Office of the Comptroller. We are hopeful that the parties will settle this
matter without the need for further burden on the Court!s time.

       Accordingly, Defendant respectfully requests that the action be stayed for 90 days.

       Thank you for considering these requests.
                                                     Respectfully submitted,

                                                      /s/
      Case 1:21-cv-04612-JMF-SDA Document 18 Filed 09/13/21 Page 2 of 2




                                                   Martha Nimmer, Esq.
                                                   Special Assistant Corporation Counsel

cc:   Irina Roller, Esq. (via ECF)


              Application GRANTED. Defendant shall answer or otherwise
              respond to the Complaint no later than December 14, 2021, in the
              event this case has not settled by then. The Clerk of Court is directed
              to terminate ECF No. 16.

                                            SO ORDERED.




                                            September 13, 2021




                                                                                        2
